28 F.3d 109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael P. HOLLINS, Defendant-Appellant.
No. 93-10268.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1994.*Decided June 17, 1994.

Before:  TANG, PREGERSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Michael P. Hollins appeals his 180-month sentence imposed after a jury convicted him of being a felon in possession of a firearm, in violation of 18 U.S.C. Sec. 922(g)(1).  Hollins contends that the district court erroneously sentenced him under 18 U.S.C. Sec. 924(e) because one of his prior state convictions was invalid due to the ineffective assistance of counsel.


3
Hollins's challenge to his prior state conviction is foreclosed by Custis v. United States, 62 U.S.L.W. 4346, 4349 (U.S. May 23, 1994) (defendant may attack collaterally prior state convictions used for federal sentence enhancement only on ground that he was denied the right to appointed counsel in prior state court proceedings).  Accordingly, we will not review Hollins's claim.  See Griffith v. Kentucky, 479 U.S. 314, 328 (1987) (new rule of criminal procedure applies retroactively to cases pending on direct appeal).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3